DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on March 22, 2021.  Claims 1 and 11 are amended.  Claims 1-20 are pending in the case.  Claims 1 and 11 are the independent claims.  
This action is final.

Applicant’s Response
In Applicant’s response dated March 22, 0221, Applicant amended the claims in order to overcome t the rejection of the claims under 35 USC 103 in the previous office action.

Response to Argument
Applicant’s amendment to the claims in response to the rejection of the claims under 35 USC 103 in the previous office action is acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Abuduweilli, Dwyer, Nachmanson, Chhaparwal, and Stringham do not teach recited features of claim 1, i.e. “wherein the graphical line curvature correction scheme utilizes control points that preserve symmetry of a corrected electron flow expression between the two entities and avoids collisions with other entities,” as amended.  
argument is persuasive in part, i.e. to the extent that, while Nachmanson and Chhaparwal do appear to teach wherein the graphical line curvature correction scheme avoids collisions with other entities (e.g. Nachmanson Fig. 18, described in col. 15 lines 14-37, step 1804, define hub at a vertex in the ordered bundled graph; step 1806, defining radius of the hub based on factors including obstructions to be avoided; col. 12 lines 4-18, moving vertices in bundled graph to accommodate hubs such that new position satisfies constraint where distance between vertex position and obstacle is greater than or equal to radius of hub, having the effect of pulling the vertex away from obstacles into open space in bundled graph; col. 12 line 32, adjusting vertices to straighten paths; col. 12 lines 40-43, testing new position of vertices to determine whether proposed move will interfere with obstacles such as node objects; Chhaparwal paragraphs 0033-0037, describing Fig. 4, acquiring information for layout of all edges, including list of nodes; sorting edges; drawing straight edges if not obstructed by a node; performing curve computation steps 200 for every edge; edge having end points which are source and destination node coordinates; determining whether edge is between two adjacent levels or is not obstructed by any node; if straight line joining end points is not obstructed by any node, straight line path is chosen for that edge; edges that connect nodes at consecutive levels cannot be obstructed and are always drawn as straight lines; if edge crosses levels and straight line joining end points is obstructed, generating candidate curves, etc.; i.e. as shown in step 112 of Fig. 4, it is determined whether an edge is between two nodes at adjacent levels, analogous to the entities being next to each other, and whether the edge as a straight line is obstructed by any other node, analogous to the entities not being straight across from each other; if the nodes are not at adjacent levels and the edge between them is obstructed (i.e. not next to each other or straight across), then curvature correction steps are performed for the edge between the nodes at steps 116-132), the previously cited references do not teach wherein the graphical line curvature correction scheme utilizes control points that preserve symmetry of a corrected electron flow expression between the two entities; therefore, the rejection is withdrawn.  
However, new grounds of rejection are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 11 recite “wherein the graphical line curvature correction scheme utilizes control points that preserve symmetry of a corrected electron flow expression between the two entities.”  However, no portion of the specification describes preserving symmetry of a corrected electron flow expression; the words “symmetry,” “symmetrical,” etc. cannot be found in the specification at all.  While the specification does generally describe the calculation of missing control points such as in order to ensure depth in each curve and retain direction dependency and size scaling based on distance (e.g. paragraphs 0035, 0039, 0042), these sections do not appear to describe these, or any other, control points being utilized to preserve symmetry of a corrected electron flow expression between two entities.  In Applicant’s Remarks filed March 22, 2021, Applicant indicates that this limitation is supported “throughout the subject application,” and specifically points to paragraphs 0047 and 0048 and Figs. 6-8 of the instant application.  In these Remarks, Applicant proceeds to describe these limitations as making “curves appear better by forcing the curve adjustments to be symmetrical,” and indicates that this is shown the example 
With respect to claims 2-10 and 12-20, these claims are dependent upon independent claims 1 and 11, respectively, and inherit the deficiencies identified above with respect to claims 1 and 11.  Therefore, claims 2-10 and 12-20 are rejected on the same basis as described above with respect to claims 1 and 11.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 11, these independent claims recite “wherein the graphical line curvature correction scheme utilizes control points that preserve symmetry of a corrected electron flow expression between the two entities.”  As noted above, nothing in the specification or drawings of the instant application appears to describe a preservation of symmetry of the electron flow expression due to the utilization of control points by the graphical line curvature correction scheme.  Therefore, it cannot be determined what “symmetry” is being referred to, or how any control points are being utilized, by the graphical line curvature correction scheme, in order to preserve the symmetry.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, this limitation in interpreted as requiring the usage of control points in any manner in order to preserve/ensure/maintain any type of symmetry which is relevant to at least one line/curve (i.e. which is representative of an electron flow).
With respect to claims 2-10 and 12-20, these claims are dependent upon independent claims 1 and 11, respectively, and inherit the deficiencies identified above with respect to claims 1 and 11.  Therefore, claims 2-10 and 12-20 are rejected on the same basis as described above with respect to claims 1 and 11.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-3, 9-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Abuduweili et al. (US 20160357416 A1) in view of Dwyer et al. (US 20130246958 A1), further in view of Nachmanson et al. (US 9443334 B2), further in view of Chhaparwal et al. (US 20100060642 A1), further in view of McDaniel (US 20110279455 A1).
With respect to claims 1 and 11, Abuduweili teaches a system comprising a processor and a memory (e.g. paragraph 0033, computing device 110 includes processing unit 120 and system memory 130 such as ROM 140 and RAM 150; paragraph 0034, storage device 160) wherein the memory stores and electron flow correction manager, the electron flow correction manager is executed by the processor and includes instructions to perform a method (e.g. paragraph 0034, storage device 160 includes software modules 162, 164, 166 for controlling the processor; paragraph 0038, modules of described system implemented in modules 162, 164, 166; compare with paragraph 0031 of instant application’s specification, electron flow correction manager implemented by processors implementing instructions residing on memory), and the method comprising, at the computing device comprising at least one processor and memory: 
detecting two or more entities connected in a computing network (e.g. paragraph 0041, framework for creating network topologies utilizing determined connectivity and defined roles of network devices; server in communication with various components in the network; server receiving data about various devices); 
acquiring data attributes from the two or more entities connected to each other within the computing network (e.g. paragraph 0041, server receiving data about components within network, obtaining various roles of the network devices; paragraph 0080, receiving data about components, assigning values according to common topology model to characterize data; paragraph 0081, node and link attributes); 
rendering a graphical depiction of the two or more entities connected to each other in the form of a graphical object and graphical line curvature (e.g. paragraph 0041, server building graphical representation of network topology for presenting on display; paragraph 0080, receiving data about components, assigning values according to common topology model to characterize data; paragraph 0081, common topology model, data objects consisting of attribute-value pairs, with node and link properties, where a link defines an edge connecting two nodes; link property used to describe additional information about the link, including drawing information such as curvature attributes of link presentation), where the graphical depiction includes two entities among the two or more entities that are not next to each other and not straight across from each other (e.g. at least components 224b and 224f, which are not adjacent and not directly across from one another).
Abuduweili does not explicitly disclose: 
generating a graphical line curvature correction scheme based on a relationship between the graphical line curvature and graphical objects; and 
applying the graphical line curvature correction scheme to the acquired data attributes from the two or more entities connected to each other in the form of graphical objects and graphical line curvature to produce a corrected electron flow expression of the two or more entities including the two entities that are not next to each other and not straight across from each other.

generating a graphical line curvature correction scheme based on a relationship between the graphical line curvature and graphical objects (e.g. paragraph 0025, user interacting with node-link diagram to adjust curvature of links in diagram to improve readability of the diagram; altering curvature of link such that amplitude or skew angle of the curve is enlarged while the nodes connected to the link remain in the same position; i.e. where at least the connections between the link and the two nodes is a relationship between a graphical line curvature and graphical objects and adjustment of the curvature of the link while keeping the connected nodes at either end of the link in the same position is equivalent to a curvature correction based on the relationship); and 
applying the graphical line curvature correction scheme to the acquired data attributes from the two or more entities connected to each other in the form of graphical objects and graphical line curvature (e.g. paragraph 0025, altering curvature based on user specification; paragraph 0026, automatically locating curve control points, calculating smooth curve use to represent links with respect to minimum separation angle while minimizing length from source node to target node; paragraph 0028, magnetically attracting links according to matching data attribute, altering curvature in direction toward magnet; paragraph 0031, altering curvature of links, engaging spline rendering module to render modified portion of node link diagram) to produce a corrected electron flow expression of the two or more entities including the two entities that are not next to each other and not straight across from each other (e.g. paragraph 0001, graph having nodes connected by links used to model flow of information; paragraph 0031, rendering modified node link diagram; paragraph 0033, node link diagram represents data flow, communication network, etc.; paragraph 0036, links represent flow; i.e. in a communication network, links connecting source nodes to destination nodes represent the flow of information, where information is carried in the form of electric signals, i.e. electrons; compare specification of instant application paragraphs 0002-0004, application concerned with rendering data flow between devices; paragraph 0005, apparently using “electron flow” interchangeably with “data flow” as described in previous paragraphs; see at least Fig. 2 with multiple nodes which are not next to or straight across from each other, such as N3 and N6; ).

Abuduweilli and Dwyer do not explicitly disclose:
generating a central ring within a portion of the graphical depiction of the two entities that are not next to each other and not straight across from each other, wherein the central ring is less than the full distance from the graphical line curvatures to a point positioned at the middle of the central ring;
the curvature correction scheme is based on the graphical line curvature being pulled towards the central ring but not to the point positioned at the middle of the central ring, wherein the graphical line curvature correction scheme avoids collisions with other entities.
However, Nachmanson teaches:
generating a central ring within a portion of the graphical depiction of the two entities that are not next to each other and not straight across from each other, wherein the central ring is less than the full distance from the graphical line curvatures to a point positioned at the middle of the central ring (e.g. Fig. 18, described in col. 15 lines 14-37, step 1804, define hub at a vertex in the ordered bundled graph; step 1806, defining radius of the hub based on factors including obstructions to be avoided, separation between connected hubs, manner in which bundles intersect, etc.; col. 16 lines 5-7, choosing size of each hub so that it is a sufficient distance from any other hub to which it is connected; Fig. 23, showing a plurality of generated hubs, where at least hub 2310 is a central hub/ring; see at least Fig. 5, which is a corrected/processed graph including at least two connected entities which are not next to each other and not straight across from each  other, such as node objects labelled “A” and “F”);
the curvature correction scheme is based on the graphical line curvature being pulled towards the central ring but not to the point positioned at the middle of the central ring, wherein the graphical line curvature correction scheme avoids collisions with other entities (e.g. Fig. 18 step 1806, defining radius of the hub based on factors including obstructions to be avoided; Fig. 18 step 1808, draw curves within the hub based on control points; step 1810, adjust the curves if separation between curves not deemed sufficient; Fig. 19, showing that control points 1912 within the hub 1902 which the curve is pulled towards are not the point/vertex in the center of the ring, i.e. from which the radius r is defined; therefore, the curve is pulled towards the hub (analogous to a ring) but to control points within the hub which are not the center, as opposed to the center point of the hub; col. 12 lines 4-18, moving vertices in bundled graph to accommodate hubs such that new position satisfies constraint where distance between vertex position and obstacle is greater than or equal to radius of hub, having the effect of pulling the vertex away from obstacles into open space in bundled graph; col. 12 line 32, adjusting vertices to straighten paths; col. 12 lines 40-43, testing new position of vertices to determine whether proposed move will interfere with obstacles such as node objects; col. 16 lines 27-45, defining curved segments in the hub using control points to influence the curve/path, where the control points are selected so that they are encompassed by the hub).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Dwyer, and Nachmanson in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph) and Dwyer (directed to methods for a user to interactively control 
Although Abuduweili, Dwyer, and Nachmanson each teach a graphical depiction of the two or more entities which includes two entities which are not next to each other and not straight across from each other, and further teach generating the central ring in the depiction and generating and applying the graphical line curvature correction scheme (i.e. as previously cited), Abuduweili, Dwyer, and Nachmanson do not explicitly disclose determining whether there are two entities among the two or more entities that are not next to each other and not straight across from each other, and in response to determining that there are two entities among the two or more entities that are not next to each other and not straight across from each other, performing the graphical line curvature correction to produce the corrected electron flow expression of the two entities that are not next to each other and not straight across from each other (i.e. where the graphical line curvature correction steps are taught by Abuduweili, Dwyer, and Nachmanson as previously cited).  
However, Chhaparwal teaches  determining whether there are two entities among the two or more entities that are not next to each other and not straight across from each other, and in response to determining that there are two entities among the two or more entities that are not next to each other and not straight across from each other, performing the graphical line curvature correction to produce the corrected electron flow expression of the two entities that are not next to each other and not straight across from each other, and also teaches wherein the graphical line curvature correction scheme avoids collisions with other entities (e.g. paragraphs 0033-0037, describing Fig. 4, acquiring information for layout of all edges, including list of nodes; sorting edges; drawing straight edges if not obstructed by a node; performing curve computation steps 200 for every edge; edge having end points which are source and destination node coordinates; determining whether edge is between two adjacent levels or is not obstructed by any node; if straight line joining end points is not obstructed by any node, straight line path is chosen for that edge; edges that connect nodes at consecutive levels cannot be obstructed and are always drawn as straight lines; if edge crosses levels and straight line joining end points is obstructed, generating candidate curves, etc.; i.e. as shown in step 112 of Fig. 4, it is determined whether an edge is between two nodes at adjacent levels, analogous to the entities being next to each other, and whether the edge as a straight line is obstructed by any other node, analogous to the entities not being straight across from each other; if the nodes are not at adjacent levels and the edge between them is obstructed (i.e. not next to each other or straight across), then curvature correction steps are performed for the edge between the nodes at steps 116-132).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Dwyer, Nachmanson, and Chhaparwal in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph), and Nachmanson (directed to routing edges between nodes in a graph), to incorporate the teachings of Chhaparwal (directed to techniques for drawing curved edges in graphs) to include the capability to, for each set of nodes connected by an edge in the graph, determine whether the edge is between two adjacent levels (i.e. the nodes are next to each other) and whether the edge is not obstructed by any node (i.e. the nodes are straight across from one another) and, in response to determining that two nodes are not adjacent and that the edge between the nodes is obstructed (i.e. the nodes are not next to each other and are not straight across), perform curvature correction for the edge between the two nodes (i.e. where the curvature correction is performed according to the previously cited teachings of Abuduweili, Dwyer, and Nachmanson, including generating the central ring, generating the curvature correction scheme based on being pulled towards the ring, and applying the curvature correction scheme). One of ordinary skill would have been motivated to perform such a modification in order to provide improvements to curved edge drawing algorithms including heuristics capable of computing higher degree curves while keeping other benefits and usage of a cost function to evaluate candidate curves as described in Chhaparwal (paragraphs 0014-0018).
e.g. paragraph 0013, control points control position of polyline being edited/modified; paragraph 0016, manipulating shape and position of spline by changing the position of its control points, which may be directly edited by the user or indirectly edited by managing computation that determines how well the curve conforms to a given set of criteria; shifting control points repeatedly until curve reaches point of maximal conformance; paragraph 0021, shifting geometry by changing position of control points so that points of curve more closely match polyline; modified geometry matched with set of symmetry operators which are applied to see if changed position is close to simplifying constraint; applying constraints to geometry by determining proper control point positions; paragraph 0039, shifting curves in geometry in direction of geometry modification, within associated orientation plane; paragraph 0044, moving control points of affected portion of original geometry; paragraphs 0047-0064, after geometry moved, geometric search process used to detect if new positions of geometry conform to positions of other geometries; moved geometry compared against list of symmetries and constraints that take into account both intrinsic shape of the moved geometry as well as matched equalities between the moved geometry and other geometry; constraints include straight curve parallel to another straight curve, curve is concentric with another curve, curve is symmetric to another curve with respect to common plane, geometry forms circular arc or straight line; end point of move geometry matches position of another end point, point within curved segment, etc.; applying constraint or symmetry to position the geometry so it exactly matches the constraint, such as making moved geometry portion that is nearly circular identically circular; maintaining constraints and symmetries for use when later edits are performed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Dwyer, Nachmanson, Chhaparwal, and McDaniel in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph), Nachmanson (directed to routing edges between nodes in a graph), and 
With respect to claims 2 and 12, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel teaches all of the limitations of claims 1 and 11 as previously discussed, and Abuduweili further teaches wherein each of the two or more entities comprises a computing device, a network interface, a network hub, and a switch (e.g. paragraph 0041, roles of network devices include border router, provider edge, customer edge, core device, gateway, leaf switch, spine switch, internet of things “thing”; paragraph 0029, indicating that various components may be aggregated into a group based on geography; Fig. 7A, described in paragraph 0070, network includes various nodes including wireless host node, access point, groups, switches, devices, firewalls, etc.; Fig. 10A, described in paragraph 0089, displaying component 1016 which represents an aggregated group of components connected to another aggregated group of components).
With respect to claims 3 and 13, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel teaches all of the limitations of claims 1 and 11 as previously discussed, and Abuduweili further teaches wherein the graphical line curvature comprises Bezier curves (e.g. paragraph 0081, link property used to describe drawing information such as Bezier curvature attributes of link’s representation).
With respect to claim 18, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel teaches all of the limitations of claim 11 as previously discussed, and Dwyer further teaches wherein acquiring data attributes from the two or more entities connected to each other within the computing network further comprises: 
determining the radius of a central entity among the two or more entities within the computing network (e.g. paragraph 0054, inputs to interactive link fanning module include minimum radius for inner circle around center of focal node; paragraph 0058, user controlling radius of circle encapsulating selected focal node); and 
calculating the difference between the determined radius of the central entity and a distance between the two or more entities connected to each other (e.g. paragraph 0053, producing desired spreading radius subject to minimizing the length of each link from the focal node to its respective target node; paragraph 0059, determining number of additional concentric circles based on length of longest link; radius of largest additional circle will not exceed distance of furthest target node from the focal node; i.e. additional concentric circles are generated only where the distance from the focal node to the furthest target node is greater than the minimum radius of the focal node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Nachmanson, Chhaparwal, McDaniel, and Dwyer in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Chhaparwal (directed to techniques for drawing curved edges in graphs), McDaniel (directed to editing spline based curves, including by matching the modified geometry to a symmetry operator/constraint), and Nachmanson (directed to routing edges between nodes in a graph), to incorporate the teachings of Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph) to include the capability to determine a minimum radius associated with a focal node, and to generate additional concentric circles around the focal node based on the distance from the focal node to the surrounding node being greater than the minimum radius associated with the focal node. One of ordinary skill would 
With respect to claims 9 and 19, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel teaches all of the limitations of claims 1 and 11 as previously discussed, and Abuduweili further teaches the method further comprising using a display to display the two or more entities, the graphical line curvature, and the graphical objects (e.g. paragraph 0030, displaying network topology on display screen; paragraph 0041, presenting topology on display to user).
With respect to claims 10 and 20, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel teaches all of the limitations of claims 1 and 11 as previously discussed, and Abuduweili further teaches wherein the two or more entities are associated with computing devices communicatively connected via the computing network (e.g. paragraph 0027, plurality of interconnected components; paragraph 0041, determined connectivity of network devices, server in communication with various components within network; paragraph 0044, communication links; hierarchical connectivity roles; paragraph 0054, components connected to other components; i.e. nodes presented on graph represent components or groups of components and are connected via links representing communication flow, where the components are devices in a communication network connected, via various communications links, to one another).
Claims 4-8 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel, further in view of Stringham (US 10269150 B1).
With respect to claims 4 and 14, 
receiving plurality of (x) values and a plurality of (y) values from the two or more entities (e.g. paragraph 0041, server in communication with components, receiving data about the components; paragraph 0080, receiving data about components and assigning values to topology model to characterize the data; paragraph 0081, each node position defined by x and y coordinates; curvature attributes of link’s representation; i.e. where nodes’ positions are defined by x and y coordinates, the positioning and curvature of the links between the nodes would also be defined by a set of x and y coordinates and therefore a plurality of x and y values corresponding to a plurality of nodes and links is received); 
Abuduweili does not explicitly disclose:
identifying a central entity among the two or more entities; 
calculating a change in coordinate value of at least one of the received (x) value and a change in coordinate value of at least one of the received (y) value.
However, Dwyer teaches:
identifying a central entity among the two or more entities (e.g. paragraph 0054, input to interactive link fanning module includes center point of focal node; Fig. 8 step 222, detect user selection of a focal node, also shown in Fig. 10A and described in paragraph 0058); 
calculating a change in coordinate value of at least one of the received (x) value and a change in coordinate value of at least one of the received (y) value (e.g. paragraph 0039, altering curvature of link, pulling link by radius distance, altered curvature defined by control points c1-c5, where at least point c1 as shown in Fig. 5B may represent a change in coordinates of a point on the curve compared to the previous curve).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, 
Abduweili and Dwyer do not explicitly disclose multiplying the change in coordinate value of the at least one of the received (x) value and the change of coordinate value of the at least one of the received (y) value with a predetermined scalar value.  However, Stringham teaches
calculating a change in coordinate value of the at least one of the received (x) value and a change in coordinate value of the at least one of the received (y) value (e.g. col. 9 lines 2-6, inferring control points for intermediate point of Bezier curve; col. 10 lines 1-13, calculating distances between initial point and intermediate point and final point and intermediate point; col. 10 lines 37-67, subtracting x and y coordinate values of preceding designated points from x and y values of subsequent designated points, prior to multiplying the result by a determined force); and 
multiplying the change in coordinate value of the at least one of the received (x) value and the change of coordinate value of the at least one e.g. col. 9 lines 2-6, inferring control points for intermediate point of Bezier curve; col. 10 lines 14-23, calculating first and second forces using the calculated distances multiplied by a constant CS; col. 10 lines 37-67 calculating coordinates of control points using equations which include multiplying the measured endpoints and intermediate points by the calculated forces).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Dwyer, Nachmanson, Chhaparwal, McDaniel, and Stringham in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph, where links may be defined as Bezier curves), Nachmanson (directed to routing edges between nodes in a graph), Chhaparwal (directed to techniques for drawing curved edges in graphs), McDaniel (directed to editing spline based curves, including by matching the modified geometry to a symmetry operator/constraint), and Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph, including links defined as Bezier curves), to incorporate the teachings of Stringham (directed to curve editing based on inferred control points) to include the capability to generate and edit curves (i.e. the Bezier curves which define the displayed links between nodes as taught by both Abuduweili and Dwyer) using inferred control points by calculating a change in x and y coordinates (i.e. such as a change in position from a curve endpoint to a curve intermediate point), determining a force value, and multiplying the respective changes in positions by the determined force value. One of ordinary skill would have been motivated to perform such a modification in order to enable permit curve editing using inferred control points to generate curved connectors having intended or desired shapes without a user manually adjusting locations or directions of control points or otherwise directly specifying the control points as described in Stringham (col. 2 lines 51-57).
With respect to claims 5 and 15, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel, further in view of Stringham teaches all of the limitations of claims 4 and 14 as previously discussed.  Abuduweili and Stringham do not explicitly disclose wherein generating a graphical line curvature correction scheme comprises acquiring a number of surrounding entities within the computing network.  However, Dwyer teaches wherein generating a graphical line curvature e.g. paragraph 0054, inputs to interactive link fanning module include centerpoints of target nodes for each of the links attached to the focal node; i.e. where, as shown in Fig. 10B, the links attached to focal node 254 extend to nodes surrounding the focal node; paragraph 0059, minimal angle of separation between links determined in range calculated by using the total number of links; i.e. where each link is attached to a target node, the number of links is the number of nodes).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Stringham, Nachmanson, Chhaparwal, McDaniel, and Dwyer in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Nachmanson (directed to routing edges between nodes in a graph), Chhaparwal (directed to techniques for drawing curved edges in graphs), McDaniel (directed to editing spline based curves, including by matching the modified geometry to a symmetry operator/constraint), and Stringham (directed to curve editing based on inferred control points), to incorporate the teachings of Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph) to include the capability to determine numerous numerical values associated with nodes which surround a selected focal node, including identities, an amount, and coordinates of the surrounding nodes. One of ordinary skill would have been motivated to perform such a modification in order to enable a user to control the curvature of links in a node link diagram in order to improve the readability of the diagram and tailor the visual display of the links to the user’s preference as described in Dwyer (paragraph 0025).
With respect to claims 6 and 16, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel, further in view of Stringham teaches all of the limitations of claims 4 and 14 as previously discussed.  Abuduweili does not explicitly disclose wherein generating a graphical line curvature correction scheme comprises calculating a missing control point for the graphical line curvature.  However, both Dwyer and Strigham teach wherein generating a graphical line curvature correction scheme comprises calculating a missing control point for the graphical line curvature (e.g. Dwyer paragraph 0026, curve control points are automatically located; paragraph 0039, describing Fig. 5B, altering curvature of link to curve defined by control points c1-c5; paragraph 0054, determining control points for inner curve segment; Stringham col. 2 lines 53-54, control points inferred to generated curved connector with intended/desired shape).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Stringham, Nachmanson, Chhaparwal, McDaniel, and Dwyer in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Chhaparwal (directed to techniques for drawing curved edges in graphs), McDaniel (directed to editing spline based curves, including by matching the modified geometry to a symmetry operator/constraint), and Nachmanson (directed to routing edges between nodes in a graph), to incorporate the teachings of Stringham (directed to curve editing based on inferred control points) and Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph) to include the capability to automatically calculate and/or infer control points for a modified link curvature. One of ordinary skill would have been motivated to perform such a modification in order to enable a user to control the curvature of links in a node link diagram in order to improve the readability of the diagram and tailor the visual display of the links to the user’s preference as described in Dwyer (paragraph 0025), and in order to enable permit curve editing using inferred control points to generate curved connectors having intended or desired shapes without a user manually adjusting locations or directions of control points or otherwise directly specifying the control points as described in Stringham (col. 2 lines 51-57).
With respect to claims 7 and 17, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel, further in view of Stringham teaches all of the limitations of claims 6 and 16 as previously discussed.  Abuduweili and Dwyer do not explicitly disclose wherein calculating a missing control point for the graphical line curvature comprises adding the change in coordinate value of the plurality of (y) values to each of the at least one of the received (x) value and the change in coordinate value of the plurality of (x) values to each of the at least one of the received (y) value.  However, Stringham further teaches wherein calculating a missing control point for the graphical line curvature (e.g. col. 9 lines 2-3, inferring first and second control points for intermediate point) comprises adding the change in coordinate value of the plurality of (y) values to each of the at least one of the received (x) e.g. col. 10 lines 4-13, second distance between designated point and subsequent designated point calculated as square root of the difference between the x coordinates squared plus the difference between the y coordinates squared; i.e. where the differences between the x coordinates and between the y coordinates comprise a change in coordinate value of the x and y coordinates, and the calculated distance therefore comprises both a change in the x coordinate value and a change in the y coordinate value; col. 10 line 19, second force calculated using second distance; i.e., and therefore comprises the second distance and the included changes in the x and y coordinates; col. 10 line 46-67, x and y coordinates of second control point calculated by adding the second force, which comprises both change in y coordinate value and change in x coordinate value as described previously, to the x and y coordinates of the designated point).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Stringham, Nachmanson, Chhaparwal, McDaniel, and Dwyer in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Nachmanson (directed to routing edges between nodes in a graph), Chhaparwal (directed to techniques for drawing curved edges in graphs), McDaniel (directed to editing spline based curves, including by matching the modified geometry to a symmetry operator/constraint), and Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph), to incorporate the teachings of Stringham (directed to curve editing based on inferred control points) to include the capability to automatically calculate and/or infer control points for a modified link curvature by utilizing an equation in which a calculated change in y coordinate values is added, in combination with other calculated values, to the x coordinate value of a received point and in which a calculated change in x coordinate values is added, in combination with other calculated values, to the y coordinate value of a received point. One of ordinary skill would have been motivated to perform such a modification in order to enable permit curve editing using inferred control points to generate curved connectors having intended or desired shapes without a user manually adjusting locations or directions of control points or otherwise directly specifying the control points as described in Stringham (col. 2 lines 51-57).
With respect to claim 8, Abuduweili in view of Dwyer, further in view of Nachmanson, further in view of Chhaparwal, further in view of McDaniel, further in view of Stringham teaches all of the limitations of claim 5 as previously discussed, and Dwyer further teaches wherein acquiring data attributes from the two or more entities connected to each other within the computing network further comprises: 
determining the radius of a central entity among the two or more entities within the computing network (e.g. paragraph 0054, inputs to interactive link fanning module include minimum radius for inner circle around center of focal node; paragraph 0058, user controlling radius of circle encapsulating selected focal node); and 
calculating the difference between the determined radius of the central entity and a distance between the two or more entities connected to each other (e.g. paragraph 0053, producing desired spreading radius subject to minimizing the length of each link from the focal node to its respective target node; paragraph 0059, determining number of additional concentric circles based on length of longest link; radius of largest additional circle will not exceed distance of furthest target node from the focal node; i.e. additional concentric circles are generated only where the distance from the focal node to the furthest target node is greater than the minimum radius of the focal node).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Abuduweili, Stringham, Nachmanson, Chhaparwal, McDaniel, and Dwyer in front of him to have modified the teachings of Abuduweili (directed to providing a computer networking tool and interfaces, such as by generating a network topology and displaying it in the form of a node link diagram/graph), Nachmanson (directed to routing edges between nodes in a graph), Chhaparwal (directed to techniques for drawing curved edges in graphs), McDaniel (directed to editing spline based curves, including by matching the modified geometry to a symmetry operator/constraint), and Stringham (directed to curve editing based on inferred control points), to incorporate the teachings of Dwyer (directed to methods for a user to interactively control the curvature of links in a node link diagram/graph) to include the capability to determine a minimum radius associated with a focal node, and to generate additional concentric circles around the focal node based 
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

/JEREMY L STANLEY/Examiner, Art Unit 2179